Citation Nr: 1335041	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-17 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  The propriety of a reduction of the disability rating for a major depressive disorder from 30 percent to 10 percent, effective February 1, 2010, to include entitlement to a rating in excess of 10 percent for a major depressive disorder.  

2.  The propriety of a reduction of the disability rating for Bell's palsy from 30 percent to 10 percent, effective February 1, 2010, to include entitlement to a rating in excess of 10 percent for Bell's palsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to December 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that reduced the ratings for the Veteran's service-connected major depressive disorder and Bell's Palsy from 30 percent to 10 percent, effective February 1, 2010.  

The case was later transferred to the Waco, Texas Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA psychiatric examination, as to his service-connected major depressive disorder, in May 2009.  The diagnosis was a dysthymic disorder.  A Global Assessment of Functioning (GAF) score of 68 was assigned.  

In May 2009, the Veteran was also afforded a VA neurological examination, as to his service-connected Bell's palsy.  The diagnosis was Bell's palsy on the right.  

The Veteran has received treatment for his service-connected major depressive disorder and Bell's palsy, respectively, on multiple occasions since the respective VA psychiatric and neurological examinations.  For example, an August 2009 VA treatment entry related diagnoses that included Bell's palsy, with main sequelae involving dry eye of the right eye, especially in the morning; tinnitus in both ears; and migraines.  It was noted that the Veteran would have shooting pains in the right ear that would last for one to two days, and would occur at least weekly.  

A May 2013 VA mental health history report related diagnoses of depression, not otherwise specified, versus dysthymia; post-traumatic stress disorder (PTSD); and alcohol abuse in early partial remission.  A GAF score of 58 was assigned.  

Additionally, in a September 2013 informal hearing presentation, the Veteran's representative indicated that the Veteran had reported that he had been recently treated at a VA facility, as well as by his private physician, for his service-connected major depressive disorder and Bell's palsy.  

The Veteran has not been afforded VA examinations for his service-connected major depressive disorder and Bell's palsy, in well over four years.  The record clearly raises a question as to the current severity of those service-connected disorders.  Therefore, the Board has no discretion and must remand these matters to afford the Veteran an opportunity to undergo contemporaneous VA examinations to assess the current nature, extent, and severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Further, in a June 2012 statement, the Veteran reported that he planned to see a physician at a VA facility regarding his service-connected major depressive disorder and Bell's palsy.  He also stated that he was seeking to visit his personal physician.  The most recent VA treatment reports of record (from the Dallas, Texas VA Medical Center) are dated in May 2013.  As there may be outstanding treatment records, including VA treatment records, that may be pertinent to the Veteran's claims, an attempt must be made to obtain those records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, in his February 2010 notice of disagreement, the Veteran also disagreed with the reduction of the disability rating for his service-connected major depressive disorder from 30 percent to 10 percent, effective February 1, 2010, as well as the reduction of the disability rating for his service-connected Bell's palsy from 30 percent to 10 percent, effective February 1, 2010.  The Veteran was not provided with all the pertinent laws and regulations as to the reductions of the respective ratings, such as 38 C.F.R. § 3.344 (2012).  The March 2010 statement of the case only addressed the issue of entitlement to an increase in a 10 percent rating for major depressive disorder and the issue of entitlement to an increase in a 10 percent rating for Bell's palsy.  Therefore, a supplemental statement of the case that also addresses the propriety of the reductions of the respective disability ratings must be provided.  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA treatment records that are not already in the claims folder relating to his reported treatment for psychiatric problems and Bell's palsy, and dated since May 2013, to include any such records from the from the Dallas, Texas, VA Medical Center.  

2.  Ask the Veteran to identify all other medical providers who have treated him for psychiatric problems and Bell's palsy since May 2013.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his major depressive disorder.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  All signs and symptoms of the service-connected major depressive disorder must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9434).  The examiner must report all pertinent findings and assign a GAF score.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected Bell's palsy.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  All signs and symptoms necessary for rating the Veteran's Bell's palsy must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 8207).  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then readjudicate the issue of the propriety of a reduction of the disability rating for a major depressive disorder from 30 percent to 10 percent, effective February 1, 2010, to include entitlement to an increase in the 10 percent rating currently assigned; and readjudicate the issue of the propriety of a reduction of the disability rating for Bell's palsy from 30 percent to 10 percent, effective February 1, 2010, to include entitlement to an increase in a 10 percent rating currently assigned.  If either benefit sought remains denied, issue a supplemental statement of the case (to include the laws and regulations relevant to the reductions of the respective disability ratings for the Veteran's major depressive disorder and Bell's palsy) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


